Title: General Orders, 29 July 1780
From: Washington, George
To: 


					
						Head Quarters Paramus [N.J.] saturday July 29th 1780
						
							Parole, Barrington. 
							 Countersigns, Bern, Brest.W: Word Look-out.
						
					
					[Officers] Of the Day Tomorrow[:] Major Torrey[,] Brigade Major Bradford
					The Guards to parade in the road opposite the Park of Artillery at 4 o clock this Afternoon.
					
					The Tents to be pitched as soon as the Baggage comes to the ground: and the Troops to be held in perfect readiness to march at the shortest notice.
					
						After Orders 6 ô Clock
						The Picquets and Guards to parade tomorrow morning at the usual hour.
					
					
						After Orders Half past Eight ô clock
						The General to beat at Two ô clock tomorrow morning—Half past two the Assembly and the Army to move at three agreeable to the order of march of yesterday—The Quarter Master General will give the route.
						The General was chagrined to day to observe irregularities which at this period of the Service are inexcuseable: He hopes for the greatest Attention to punctuality and discipline in future. The Advance Guard which will be composed of the new camp Guards will parade on the Left of Stark’s brigade to be commanded by Major Torrey.
						The rear Guard which will be composed of the old Camp Guards to parade by the Church and be commanded by Lieutenant Colo. Stewart.
						A Subaltern and Twenty men from Stirling’s divisions to be detached as a baggage Guard and a Sub. and twenty Eight from St Clair’s for the same purpose.
					
				